DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.

Response to Amendment
Claims 1, 5, 17, and 19 were amended. Claims 1-2, 4-13, 17 and 19 are pending. 
Applicant’s amendment overcomes the rejection of claim 2 under 35 USC 112.
Claims 1-2, 4-13, 17 and 19 are rejected under 35 USC 103.

Response to Arguments
 	Applicant’s arguments filed 06/29/2020 regarding the McCann reference in the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection presented herein.

	Applicant’s arguments filed 06/29/2020 regarding the Radford reference in the rejection under 35 USC 103 have been fully considered, but are not persuasive. While the new grounds of rejection has changed the subject matter which Radford is relied upon to teach, Radford still teaches the limitations at issue.



	Applicant argues, see page 14-15, that Radford does not teach training a language model as specified by the claim and, in particular, argues that this is not taught at Section 3.7 as cited. Examiner respectfully disagrees. The cited portion says “we condition the language model on a context of example pairs of the format English sentence = French sentence”. “Condition[ing] the language model” is synonymous with training the language model on this data. The model is then used to generate an output based on a prompt of “English sentence =”. In this case, “English sentence” would correspond to the input, “=” would correspond to the task trigger, and “French sentence” would correspond to the output. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-2, 4-6, 8-9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2018/0129972 A1, see IDS filed 10/27/2020) in view of “Wu” (Google’s Neural Machine Translation System: Bridging the Gap between Human and Machine Translation, see IDS filed 10/27/2020), further in view of “Radford” (Language Models are Unsupervised Multitask Learner, see IDS filed 08/08/2019).

Regarding claim 1, Chen teaches
A computer-implemented method for training a language model to perform one or more specific natural language processing tasks, the method comprising: (Abstract describes methods, system and apparatus for performing machine learning tasks using a trained machine learning model.  [0033] indicates that this may be used for translation (a specific natural language processing task). [0075] indicates that the method may be computer-implemented.)
obtaining a language model configured to assign probabilities to collections of words(Figure 1, described at [0034-0044], describes the system. In particular, [0040] indicates that the neural network may include a softmax output layer. A softmax output layer is a term of art which is known to output probabilities (see, e.g., Wu at page 3, text following equation (3) for an example of this usage in the art). As described at [0042-0043], the system creates a distribution over a vocabulary. Figure 2, described at [0045-0056], provides an overview of the operation of the machine learning model. Figure 3, described at [0057-0074] describe the machine learning model training. [0080] describes an embodiment in which a processor executes instructions based on instructions and data stored in memory. In this embodiment, the language model would be obtained from memory by the processor. [0063] indicates that the machine learning model is trained to perform the machine learning model task, for example predicting a translated version of an input sentence. This comprises predicting the output based on the input and task trigger)
obtaining a natural language training data set comprising training inputs and corresponding training outputs, wherein each training output represents a result of a mapping from a corresponding input via a corresponding task of one or more natural language processing tasks; (Figure 3 step 302, described at [0058-0061], shows obtaining a training data set. [0059-0060] provides a specific example in which the inputs are natural language text in one language and the output is the translated natural language text in a second language. In this case, translation is the natural language processing task (or more specifically, translation from one particular language to another particular language is the task). The translated version of a natural language text is the result of mapping the original natural language task via translation from the original language into the target translation language. See also elements 102a and 102b in Figure 1, described at [0035].)
combining each training input with its corresponding training output and a task trigger representing its corresponding task to form a set of processed training inputs, wherein the combining comprises, for each training input, concatenating the training input, the task trigger representing the corresponding task and the corresponding training output to form a corresponding processed training input; and ([0059-0060] indicates that the training data may include a pair consisting of an a text segment in one language and a text segment in another language and that the dataset may further include a language identifier that specifies the machine learning task. [0048] provides an example of an English sentence and a German sentence paired in this way. [0071-0074] provides examples of the training input in the context of other natural language tasks. For example, in <2sentiment>I hate flowers</s>”negative” phrase “I hate flowers” would correspond to the input, <2sentiment> would correspond to the task trigger, and “negative” corresponds to the output (the sentiment associated with the phrase). These are concatenated together.)
training the language model to perform the one or more natural language processing tasks, wherein the training produces an updated language model configured to perform any one of the one or more natural language processing tasks to predict an output comprising a … set of one or more words to follow an input and the task trigger for the one of the one or more natural language processing tasks ([0063] indicates that the machine learning model is trained to perform the machine learning model task, for example predicting a translated version of an input sentence. The task 
 Chen does not appear to explicitly teach
and determine a most likely set of one or more words to follow a particular input set of words; … comprising a most likely set of one or more words
 However, Wu—directed to analogous art—teaches
obtaining a language model configured to assign to collections of words and determine a most likely set of one or more words to follow a particular input set of words; … comprising a most likely set of one or more words (Abstract and Introduction describe using a Neural Machine Translation model. Section 3 provides technical details of the machine learning model. In particular, equations (2) and (3), and surrounding explanatory text show that the model works by computing probabilities of subsequent words which may follow already established words. For example, equation (3) computes the probability of the word y_i following the words x_1,…,x_M, y_0, …, y_(i-1). Section 4.1 describes the symbols. In particular, they may be words or portions of words. Note that computing a distribution over portions of words also results in a distribution over the full words. Section 7 describes the decoder which uses the probabilities determined by the language model to select the set of words which follow. This is shown in equation (14) and surrounding explanatory text, where the sequence Y with the highest normalized probability is selected.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Chen to implement a language model as taught by Wu and described above because Chen suggests using the model taught by Wu at [0040]. Moreover, the technique taught by Wu outperforms other methods on benchmark datasets and delivers high quality translations on larger production datasets as described in the first paragraph of the conclusion. 
The combination of Chen and Wu does not appear to explicitly teach
wherein the training applies unsupervised learning to the set of processed training inputs to update weights of the language model.
However, Radford teaches
	wherein the training applies unsupervised learning to the set of processed training inputs to update weights of the language model. (Abstract describes training a model to perform multiple natural language processing tasks. Section 2, starting on the second page of the paper, describes the approach taken to training the model. In particular, the first paragraph of page 3 tells us “Language modeling is also able to, in principle, learn the tasks … without the need for explicit supervision of which symbols are the outputs to be predicted. Since the supervised objective is the same as the unsupervised objective but only evaluated on a subset of the sequence, the global minimum of the unsupervised objective is also the global minimum of the supervised objective.” That is, the same technique (e.g., learning the conditional probabilities as shown in equation (1) of page 2) for performing unsupervised learning could be applied to in the supervised context. Section 2, first paragraph indicates that Radford is also directed to using a language model which assigns probabilities to sequences as shown in ,e.g., equation (1) and surrounding explanatory text.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Chen and Wu to use an unsupervised learning algorithm as taught by Radford because this is likely to overcome the generalization issues observed by training on single task datasets and allows the model to be trained on a wider variety of data as described by Radford in the introduction (see especially the second and third paragraphs of the right hand column of page 1. Moreover, the way in which the model in Wu is trained is similar to that performed by Radford. Wu, section 5, equation (7) and explanatory text shows that the model is trained by maximizing an average log likelihood of the output Y given an input X. Radford teaches a similar training, except that Radford foregoes an explicit supervision of which symbols are to be designated output and which to be designated input. In the combination, the supervised training objective taught by Wu is replaced with the unsupervised training objective taught by Radford for the reasons described above.


wherein the training does not adjust an architecture of the language model such that the updated language model has the same architecture as the language model. ([0026] indicates that the architecture of the model does not change when new data is added.)
 This is consistent with the model taught by Wu:
wherein the training does not adjust an architecture of the language model such that the updated language model has the same architecture as the language model. (Section 3 describes the model architecture and section 5 describes the training. In particular, in section 5, equations (7)-(9) provide different objective functions for identifying an optimal set of parameter values theta. That is, the parameter values are adjusted, but the model architecture is not.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
This is also consistent with the model taught by Radford:
wherein the training does not adjust an architecture of the language model such that the updated language model has the same architecture as the language model. (Last paragraph of Section 1 indicates that no architecture change is required.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
wherein the task trigger is concatenated to the end of the training input, and the corresponding training output is concatenated to the end of the task trigger. ([0049] indicates that the action trigger “<2xx>” where xx represents a target code language as described at [0047] may be prepended to the output rather than the input. In this case, the order of the training samples described above would be input-trigger-output.)
Moreover, Radford teaches
	wherein the task trigger is concatenated to the end of the training input, and the corresponding training output is concatenated to the end of the task trigger. (Page 2, last paragraph indicates that language provides a flexible way to combine the task, input and output. This alone is understood to teach combining these data in any order. Furthermore, Radford provides an example in which the question occurs between the document and the answer. In this case, the document would correspond to the input, the question would correspond to the trigger, and the answer would correspond to the output.  Furthermore, next page Table 1, last example shows a training sample in this order.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
wherein the one or more natural language tasks are one or more classification tasks and the training outputs are labels for corresponding training inputs in the natural language training data set. ([0061] provides an example in which the task is to predict a sentiment (e.g., positive or negative). This is a classification task where the sentiment is a label. E.g., “I hate flowers” is labeled as “negative”. See also the examples at [0073-0074].)

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
training the updated language model to perform one or more further tasks, comprising: ([0026] indicates that new data may be added to a model which allows for scaling to additional languages. [0068-0070] further describe adding additional data to the model.)
obtaining a further training data set comprising further training inputs and corresponding further training outputs, wherein each output represents a result of a mapping from a corresponding training input via a corresponding further task of the one or more further tasks; ; (Figure 3 step 302, described at [0058-0061], shows obtaining a training data set. [0059-0060] provides a specific example in which the inputs are natural language text in one language and the output is the 
combining each further training input with its corresponding further training output and a further task trigger representing its corresponding further task to form a further set of processed training inputs; and ([0059-0060] indicates that the training data may include a pair consisting of an a text segment in one language and a text segment in another language and that the dataset may further include a language identifier that specifies the machine learning task. [0048] provides an example of an English sentence and a German sentence paired in this way. [0071-0074] provides examples of the training input in the context of other natural language tasks. For example, in <2sentiment>I hate flowers</s>”negative” phrase “I hate flowers” would correspond to the input, <2sentiment> would correspond to the task trigger, and “negative” corresponds to the output (the sentiment associated with the phrase). These are concatenated together.)
training the updated language model to perform the one or more further tasks, wherein the training produces a further updated language model configured to perform any one of the one or more further tasks to predict an output through processing of an input and the task trigger for the one of the one or more further tasks, ([0063] indicates that the machine learning model is trained to perform the machine learning model task, for example predicting a translated version of an input sentence. This comprises predicting the output based on the input and task trigger. See also discussion above.)
The combination of Chen and Wu does not appear to explicitly teach
wherein the training of the updated language model applies unsupervised learning to the further set of processed training inputs to further update weights of the updated language model.

wherein the training of the updated language model applies unsupervised learning to the further set of processed training inputs to further update weights of the updated language model. (Abstract describes training a model to perform multiple natural language processing tasks. Section 2, starting on the second page of the paper, describes the approach taken to training the model. In particular, the first paragraph of page 3 tells us “Language modeling is also able to, in principle, learn the tasks … without the need for explicit supervision of which symbols are the outputs to be predicted. Since the supervised objective is the same as the unsupervised objective but only evaluated on a subset of the sequence, the global minimum of the unsupervised objective is also the global minimum of the supervised objective.” That is, the same technique (e.g., learning the conditional probabilities as shown in equation (1) of page 2) for performing unsupervised learning could be applied to in the supervised context. Section 2, first paragraph indicates that Radford is also directed to using a language model which assigns probabilities to sequences as shown in ,e.g., equation (1) and surrounding explanatory text.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
wherein the one or more natural language tasks comprise multiple tasks. ([0071] indicates that translation, sentiment analysis, and parse tree determination are tasks which may be performed by the model.)

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
the natural language training data set comprises sets of multiple training inputs, each set of multiple training inputs having a corresponding training output representing a result of a mapping from the set of multiple training inputs via a corresponding multiple input task of the one or more natural language processing tasks; ([0073] provide examples in which multiple inputs (e.g., 
combining each training input with its corresponding training output and a task trigger comprises, for each set of multiple training inputs, forming a delimited training input by inserting a delimiter tag between each adjoining pair of training inputs in the set of multiple training inputs and combining the delimited training input with the corresponding training output and a multiple input task trigger representing the multiple input task; and (Continuing with the example of [0073], the inputs are delimited by the parse tree delimiters (e.g., ROOT, S, NP, PRP, VP, VBP, NP, NNS, and parentheses). The task trigger is “<2sentiment>” and the output is “positive”. These are concatenated together with delimiters as shown.)
the training produces an updated language model that is configured to perform the multiple input task to predict an output through processing of a delimited input and a multiple input task trigger, the delimited input comprising multiple inputs with a delimiter tag separating each adjoining pair of inputs. ([0068-0070] describes updating a model with new data to perform the task represented by the new data.)

Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
receiving an input for processing by the updated language model; (Figure 1, element 102a is an input received by the model. See description at [0035].)
obtaining a task trigger representing a task to be performed on the input; (Figure 1, element 102b is another element obtained by the model. See description at [0035].)
combining the input with the task trigger to produce a processed input; (Figure 1, element 104 shows an augmentation module. As described at [0036], this module is used to combine the task trigger with the input. The result is a processed input 108 (i.e., “augmented model input”).)
determining a prediction for an output in accordance with the task to be performed on the input by inputting the processed input into the updated language model; and outputting the predicted output. (Figure 1, element 106 shows a machine learning model. As described at [0039] the model generates (i.e., determines and outputs) an output based on the task to be performed and the 

Regarding claim 12, the rejection of claim 11 is incorporated herein. Furthermore, Chen teaches
inputting the processed input into the updated language model to obtain a set of probabilities, (Figure 1, element 106 shows a machine learning model. As described at [0039] the model generates (i.e., determines and outputs) an output based on the task to be performed and the input. [0040] indicates that the neural network may include a softmax output layer. A softmax output layer is a term of art which is known to output probabilities (see, e.g., Wu at page 3, text following equation (3) for an example of this usage in the art).)
Chen does not appear to explicitly teach
each probability representing a probability of a corresponding token following the processed input; and selecting the predicted output based on the set of probabilities.
However, Wu teaches 
each probability representing a probability of a corresponding token following the processed input; and selecting the predicted output based on the set of probabilities. (Abstract and Introduction describe using a Neural Machine Translation model. Section 3 provides technical details of the machine learning model. In particular, equations (2) and (3), and surrounding explanatory text show that the model works by computing probabilities of subsequent words which may follow already established words. For example, equation (3) computes the probability of the word y_i following the words x_1,…,x_M, y_0, …, y_(i-1). Section 4.1 describes the symbols. In particular, they may be words or portions of words. Note that computing a distribution over portions of words also results in a distribution over the full words. Section 7 describes the decoder which uses the probabilities determined by the language model to select the set of words which follow. This is shown in equation (14) and surrounding explanatory text, where the sequence Y with the highest normalized probability is selected.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

for each token in a predefined dictionary; ([0041-0043] indicates that Chen may make use of a vocabulary of a particular size V. This is understood to be a dictionary.)
Chen does not appear to explicitly teach
the set of probabilities comprises a probability for each token in a predefined dictionary; 
determining the prediction for the output further comprises extracting a subset of the set of probabilities, the subset including a probability for each of a set of expected outputs for the task; and the predicted output is selected based on the subset. 
However, Wu teaches
the set of probabilities comprises a probability for each token in a predefined dictionary; (Section 6, page 10, paragraph including equation (13) indicates that the softmax layer includes a node for each symbol in the target vocabulary. As discussed above, a softmax layer produces a probability for each node, so this produces a probability for each symbol in the vocabulary (i.e., dictionary).)
determining the prediction for the output further comprises extracting a subset of the set of probabilities, the subset including a probability for each of a set of expected outputs for the task; and the predicted output is selected based on the subset. (Abstract and Introduction describe using a Neural Machine Translation model. Section 3 provides technical details of the machine learning model. In particular, equations (2) and (3), and surrounding explanatory text show that the model works by computing probabilities of subsequent words which may follow already established words. For example, equation (3) computes the probability of the word y_i following the words x_1,…,x_M, y_0, …, y_(i-1). Section 4.1 describes the symbols. In particular, they may be words or portions of words. Note that computing a distribution over portions of words also results in a distribution over the full words. Section 7 describes the decoder which uses the probabilities determined by the language model to select the set of words which follow. This is shown in equation (14) and surrounding explanatory text, where the sequence Y with the highest normalized probability is selected. Note that this Y is determined based on the probabilities for each of the words/tokens within that sequence.)


Claims 17 and 19 are substantially similar to claim 1 and are rejected with the same rationale in view of Chen teaching a system comprising one or more processors and a non-transitory computer program product at [0075-0077]. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 2018/0129972 A1, see IDS filed 10/27/2020) in view of “Wu” (Google’s Neural Machine Translation System: Bridging the Gap between Human and Machine Translation, see IDS filed 10/27/2020), further in view of “Radford” (Language Models are Unsupervised Multitask Learner, see IDS filed 08/08/2019), with “Aman” (Key Concept Identification: A Sentence Parse Tree-Based Technique for Candidate Feature Extraction From Unstructured Texts, see PTO-892) providing evidence that a claim limitation is inherent.

Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Chen teaches
wherein the one or more natural language tasks and the one or more further tasks are classification tasks that differ from each other. ([0071] indicates that the language task may be determining a parse tree or determining a sentiment. The sentiment determination may be taken to be the one or more natural language tasks. Sentiment determination is a classification task. Determining a parse tree may be taken to the one or more further tasks. [0072] provides an example of a parse tree. In a parse tree, tags are applied to the various words in a sentence. For example, the word “I” is associated with NP and PRP. These tags have known meanings in natural language understanding as shown in Table 1 of Aman. NP means that “I” is a proper noun and PRP means that “I” is a preposition. That is, the word “I” is classified as both a proper noun and a preposition, so the parse tree is a classification task.) 

Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
the natural language training data set comprises sets of multiple training outputs, each set of multiple training outputs representing a result of a mapping from a corresponding input via a corresponding multiple output task of the one or more natural language processing tasks; ([0071-0072] provide an example in which an input is used to determine multiple outputs such as S, NP, PRP, VP, VBP, NP, NNS.)
combining each training input  with its corresponding training output  and a task trigger comprises, ([0059-0060] indicates that the training data may include data concatenated together. An example with multiple outputs is shown at [0071-0072])  for each set of multiple training outputs, forming a delimited training output (In the example of [0072], the delimited training output is “(ROOT (S (NP (PRP I)) (VP (VBP love) (NP (NNS flowers))) (..)))</s>.) by inserting a delimiter tag (In the example of [0072], the parentheses are delimiters) between each adjoining pair of training outputs in the set of multiple training outputs (The training outputs are the parts of speech associated with the words. For example, PRP indicates that “I” is a preposition as may be seen by considering Table 1 of Aman. The other tags are described in Table 1 or in the following text on page 60406. Each of the training outputs NP (i.e., noun phrase), PRP (i.e., preposition), VP (i.e., verb phrase), VBP (i.e., verb non-third person singular present) , NP (i.e., noun phrase), NNS (i.e., plural noun) are separated by at least one parenthesis delimiter.)  and combining the delimited training output with the corresponding training input (In the example of [0072], the training input is “I love flowers.”) and a multiple output task trigger representing the multiple output task (The output task trigger is <2parsetree>); and 
the training produces an updated language model that is configured to perform the multiple output task to predict a delimited output through processing of an input and a multiple output task trigger, the delimited outputs comprising multiple outputs with a delimiter tag separating each adjoining pair of inputs. ([0068-0070] describes updating a model with new data to perform the task represented by the new data. That is, it produces an output similar to the input shown at [0072], which is described above as including multiple delimited outputs which are concatenated with an input and a task trigger.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Devlin” (BERT: Pre-training of Deep  Bidirectional Transformers for Language Understanding, previously made of record) – Page 4, left column describes inputs/output representations including delimiters which appear to be similar to the delimiter tags present in the instant specification. 
“Keskar” (US 2019/0251431 A1) – PGPUB counterpart to the McCann reference previously cited. Provides further details related to the multitask learning system taught therein.
“Pappu” (US 2020/0410169 A1) – [0024-0025] describe delimiting lexemes within a single input to an unsupervised model. Consider especially with respect to claim 9.
“Biswas” (US 2020/0387570 A1) – [0033] describes delimiting sentences or phrases which together comprise an input. Consider especially with respect to claim 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.V./Examiner, Art Unit 2121                                      




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121